Russell Eugene Galer II v. Warden Terry









WITHDRAWN
12-12-01




IN THE
TENTH COURT OF APPEALS
 

No. 10-01-112-CV

     RUSSELL EUGENE GALER, II,
                                                                              Appellant
     v.

     WARDEN TERRY,
                                                                              Appellee
 

From the 87th District Court
Freestone County, Texas
Trial Court # 01-069-B
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Russell Eugene Galer filed what has been construed as a notice of appeal from an order
dismissing his cause of action as frivolous under Chapter Fourteen of the Texas Civil Practice and
Remedies Code.  The clerk’s records were filed in April of 2001.  The time for filing Galer’s
briefs passed, and we notified him that cause 10-01-112-CV would be dismissed for want of
prosecution unless he filed a brief or otherwise showed grounds to continue the appeal.  Tex. R.
App. P. 38.8(a)(1).  We have not received a response.
      Appellate Rule 38.8(a)(1) provides that if an appellant fails to timely file a brief, the Court
may:
dismiss the appeal for want of prosecution, unless the appellant reasonably explains the
failure and the appellee is not significantly injured by the appellant’s failure to timely file
a brief.

Id. 38.8(a)(1).
      We have received no communications from Galer.  Accordingly, we dismiss the appeal for
want of prosecution.  Id. 38.8(a)(1). 

                                                                   PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Dismissed for want of prosecution
Opinion delivered and filed October 31, 2001
Do not publish 
[CV06]

60; Justice Vance



Motion for Rehearing denied
Order delivered and filed January 14, 2004
Publish